DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/21 has been considered by the examiner.

Drawings
The drawings received on 03/01/21 are acceptable.

Allowable Subject Matter
Claims 11-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowed because the prior art of record fails to disclose or suggest a multiphase multilevel power converter including the limitation “a drive having a digital regulator correcting a deviation of the connection voltage from a predefined target voltage by switching on switched-off submodule voltages and switching off switched-on submodule voltages at respectively successive sampling instants in accordance with a predefined sampling frequency; Page 7 of 12Docket No. 2018P17895 Application No. PCT/EP2018/072960 Prel. Amdt. dated February 24, 2021said passive frequency filter having a resonant 

Claim 20 is allowed because the prior art of record fails to disclose or suggest a method for driving a multiphase multilevel power converter including the limitation “using a digital regulator, at respectively successive sampling instants, to detect deviations of the connection voltage from a predefined target voltage and to switch on at least one of the switched-off submodule voltages or switch off at least one of the switched-on submodule voltages; and within a sampling interval of the digital regulator, relative to a submodule voltage switched on by the digital regulator, switching on and switching off again at least one of the switched-off submodule voltages at least once for a first time duration being less than the sampling interval “ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stankewitz et al. (US 2020/0044580 A1) disclose a multiphase multilevel power converter.
Fehmel et al. (US 2020/0214161 A1) disclose a power converter having a power converter path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838